DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 11/02/2022.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s arguments.
New grounds of rejection are presented herein.
Claims 1-3,5-12 and 21-24 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (WO 2015/093578, citations based on translation), hereinafter Miura.
Regarding claim 1, Miura discloses a manganese oxide, which is a manganese oxide having a manganese metallic valence of 4.0 (see e.g. Paragraph 0011, line 1, manganese dioxide (MnO2) which has a Mn valence of +4), having an average primary particle size of 2 to 5 nm (see e.g. Paragraph 0028, average manganese dioxide crystallite size in the range of 20-50 Angstrom, equal to 2-5 nm) and an average secondary particle size of at most 5 µm (see e.g. Paragraph 0035, line 1, manganese dioxide particles less than or equal to 5 µm, the particles being secondary aggregations of the primary crystallites), wherein the potential (alkali potential) measured in a 40 wt% KOH solution based on a mercury/mercury oxide reference electrode is preferably from 290 mV to 310 mV (see e.g. Paragraph 0025, lines 4-6).
Miura does not explicitly teach the manganese oxide being “for an oxygen evolution anode catalyst”. However, this limitation is a statement of intended use. MPEP §2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Miura discloses all the structural limitations of the claimed manganese oxide as stated above, and would therefore be capable of use as an oxygen evolution anode catalyst.
Regarding claim 2, Miura discloses the manganese oxide having a BET specific surface area of 45 to 65 m2/g (see e.g. Paragraph 0029).
Regarding claim 3, Miura discloses the manganese oxide having a crystal structure of γ manganese dioxide or α manganese dioxide (see e.g. Paragraph 0120, lines 3-4).
Regarding claim 21, Miura discloses teaches an electrode active material comprising the manganese oxide as defined in claim 1 (see e.g. Paragraph 0083).
Miura does not explicitly teach the electrode active material being an “oxygen evolution” electrode active material “in water electrolysis”. However, this limitation is a statement of intended use. MPEP §2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Miura teaches all the structural limitations of the claimed electrode active material as stated above, and would therefore be capable of use as an oxygen evolution electrode material in water electrolysis.
Regarding claim 22, Miura teaches an electrode which comprises the electrode active material as defined in claim 21 (see e.g. Paragraph 0083, lines 1-2).
Miura does not explicitly teach the electrode being “oxygen evolution” electrode. However, this limitation is a statement of intended use. MPEP §2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Miura discloses all the structural limitations of the claimed electrode as stated above, and would therefore be capable of use as an oxygen evolution electrode.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Gyenge et al. (U.S. 2017/0207464), hereinafter Gyenge; claim 6 evidenced by Rathod et al. (“Design of an “all solid-state” supercapacitor based on phosphoric acid doped polybenzimidazole (PBI) electrolyte”, J Appl Electrochem, 2009) and Mahmudi et al. (“Electrolysis Synthesis of MnO2 in Acidic Environment and Its Electrochemical Performance for Supercapacitor”, J. Phys.: Conf. Ser., 2018), claim 10 evidenced by Kiran et al. (“Performance of asymmetric supercapacitor using CoCr-layered double hydroxide and reduced graphene-oxide”, J Solid State Electrochem, 2016), hereinafter Kiran, and claim 11 evidenced by Zhang et al. (“Smart Janus titanium mesh used as a diode for both liquid droplet and air bubble transport”, New J. Chem., 2021).
Regarding claim 5, Miura teaches a manganese oxide/carbon mixture which is a mixture of the manganese oxide as defined in claim 1, and electrically conductive carbon (see e.g. Paragraph 0083, lines 3-4).
Miura does not explicitly teach the proportion of the manganese oxide to the total of the manganese oxide and the electrically conductive carbon being at least 0.5 wt% and at most 40 wt%, but does teach it being used for a positive electrode for a battery (see e.g. Paragraph 0083, lines 1-2).
Gyenge teaches an electrode (see e.g. Abstract) comprising an electrocatalyst including manganese dioxide and carbon mixture (see e.g. Paragraph 0062, lines 1-3, and Paragraph 0067), which is used for electrochemical cells including primary and secondary batteries at which ORR and OER are performed (see e.g. Paragraph 0055, lines 1-2, Paragraph 0060 and Paragraph 0072, lines 1-4), wherein supporting 30 wt% MnO2 on carbon black provides a high ORR current density (see e.g. Paragraph 0072, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide/carbon mixture of Miura to be formed 30 wt% MnO2 as taught by Gyenge as a weight ratio which provides a high ORR current density for a battery cell including manganese dioxide.
Miura in view of Gyenge does not explicitly teach the manganese oxide/carbon mixture being “for an oxygen evolution anode catalyst in water electrolysis”. However, this limitation is a statement of intended use. MPEP §2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Miura in view of Gyenge teaches all the structural limitations of the claimed manganese oxide/carbon mixture as stated above, and would therefore be capable of use for an oxygen evolution anode catalyst in water electrolysis.
Regarding claim 6, Miura in view of Gyenge teaches the manganese oxide/carbon mixture having interplanar spacings of 0.256, 0.232, 0.240, 0.220, 0.212, 0.165 and 0.143 nm (see e.g. Miura Fig. 9, XRD lines for Example 8 at 2θ values of 35, 38.8, 37.4, 41, 42.6, 55.8 and 65.4°, shown below marked with circles, which equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification), as well as 0.355 nm (see e.g. Miura Paragraph 0083, lines 3-4, carbon added as a conductive additive, which is evidenced by Rathod to have an XRD diffraction line at 25°, see e.g. Rathod Fig. 4a and Page 1100, Col. 2, lines 1-3, which equates to an interplanar spacing of 0.355 nm calculated as above).

    PNG
    media_image1.png
    254
    816
    media_image1.png
    Greyscale

Additionally, though not all of the identified peaks are explicitly clear in the XRD due to the influence of the background and low intensity of the peaks, particularly those at 38.8° and 41°, the manganese dioxide is indexed to a combination of alpha and gamma manganese dioxide (see e.g. Miura Paragraph 0120, lines 3-4), and alpha manganese dioxide is evidenced by Mahmudi to have minor peaks at ~38.8 and 41° (see e.g. Mahmudi Fig. 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the manganese dioxide of Miura in view of Gyenge to have XRD peaks at 38.8° and 41°, corresponding to interplanar spacings of 0.232 and 0.220, as evidenced by Mahmudi to be representative peaks of alpha manganese dioxide. 
Regarding claim 7, Miura teaches a manganese oxide composite electrode material which comprises the manganese oxide as defined in claim 1 (see e.g. Paragraph 0083, lines 1-2). Miura does not explicitly teach the manganese oxide covering an electrically conductive substrate constituted by fibers, but does teach it being used for a positive electrode for a battery (see e.g. Paragraph 0083, lines 1-2). 
Gyenge teaches an electrode (see e.g. Abstract) comprising a catalyst such as manganese dioxide (see e.g. Paragraph 0062, lines 1-3) which is used for electrochemical cells including primary and secondary batteries at which ORR and OER are performed (see e.g. Paragraph 0055, lines 1-2, Paragraph 0060 and Paragraph 0072, lines 1-4), wherein the electrode comprises an electrically conductive substrate with a high surface area, such as carbon cloth, carbon fiber paper, graphite felt and a metal mesh such as nickel or titanium mesh (see e.g. Paragraph 0061, lines 6-10)
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide of Miura to be coated onto an electrically conductive substrate constituted by fibers as taught by Gyenge as a known suitable configuration for forming an electrode for a battery cell which also provides a high surface area.
Regarding claim 8, Miura in view of Gyenge, as combined above, does not explicitly teach the manganese oxide covering the fibers in an amount per geometrical area of the electrically conductive substrate of 0.1 to 25 mg/cm2
Gyenge further teaches the manganese oxide being loaded onto the electrode in an amount of 0.5 mg/cm2 (see e.g. Gyenge Paragraph 0080, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide of Miura in view of Gyenge to be loaded onto the substrate in an amount of 0.5 mg/cm2 as taught by Gyenge as a suitable effective loading for manganese oxide on an electrode for a battery cell.
Regarding claim 9, Miura in view of Gyenge teaches the electrically conductive substrate being formed of carbon or titanium (see e.g. Gyenge Paragraph 0061, lines 6-9, carbon cloth, carbon fiber paper, graphite felt, or titanium mesh).
Regarding claim 10, Miura in view of Gyenge teaches the composite electrode material having interplanar spacings of at least 0.405, 0.311, 0.240, 0.212, 0.165, 0.138 nm (see e.g. Miura Fig. 9, XRD lines for Example 8 at 2θ values of ~22, 28.6, 37.4, 42.6, 55.8 and68°, shown below marked with circles, which equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification).

    PNG
    media_image2.png
    254
    816
    media_image2.png
    Greyscale

Miura in view of Gyenge, as combined above, does not explicitly teach interplanar spacings of 0.34±0.01 nm and 0.169±0.002. Gyenge further teaches carbon paper as one of the fiber-constituted substrate materials (see e.g. Gyenge Paragraph 0061, lines 6-8). Carbon paper is evidenced by Kiran to exhibit interplanar spacings of 0.342 nm and 0.164 nm (see e.g. Kiran Fig. 1 and Page 929, Col. 2, lines 3-4, XRD lines at 26.8° and 54.9°, equate to 0.33 and 0.167 nm, respectively, calculated as above)
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode of Miura in view of Gyenge to comprise carbon paper as the fiber-constituted substrate, which exhibits interplanar spacings of 0.342 nm and 0.164 nm, as taught by Gyenge as one of a finite number of exemplary suitable electrode substrates providing high surface area.
Regarding claim 11, Miura in view of Gyenge teaches the composite electrode material having interplanar spacings of at least 0.40, 0.256, 0.240, 0.232, 0.212, 0.164 and 0.138 nm (see e.g. Miura Fig. 9, XRD lines for Example 8 at 2θ values of ~22, 35, 37.4, 38.8, 42.6, 55.9 and 68°, shown below marked with circles, which equate to the stated interplanar spacings calculated as d in the nλ=2dsinθ, n=1 equation in Paragraph 0061, lines 17-18, of the instant specification).

    PNG
    media_image3.png
    254
    816
    media_image3.png
    Greyscale

Though Miura in view of Gyenge does not explicitly teach an interplanar spacing of 0.225±0.004 nm, and the peak at 38.8° is not explicitly clear in the XRD due to the influence of the background and low intensity of the peaks, Gyenge further teaches titanium mesh as one of the fiber-constituted substrate materials (see e.g. Gyenge Paragraph 0061, lines 6-9). Titanium mesh is evidenced by Zhang to exhibit interplanar spacings of 0.234 and 0.224 nm (see e.g. Zhang Fig. 3f and Page 17865, Col. 2, lines 6-11, XRD lines for Ti mesh at 38.4 and 40.2° equate to 0.234 and 0.224 nm, respectively, calculated as above).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode of Miura in view of Gyenge to comprise titanium mesh as the fiber-constituted substrate, which exhibits interplanar spacings of 0.234 and 0.224 nm, as taught by Gyenge as one of a finite number of exemplary suitable electrode substrates providing high surface area.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Gyenge, as applied to claim  above, and further in view of Hongli (WO 2009/049220).
Regarding claim 12, Miura in view of Gyenge teaches all the elements of the composite electrode material of claim 7 as stated above. Miura in view of Gyenge does not explicitly teach a laminate comprising the manganese oxide composite material and a polymer electrolyte membrane, but does teach it being used for a positive electrode for a battery (see e.g. Miura Paragraph 0083, lines 1-2).
Hongli teaches a lithium ion electrochemical cell (see e.g. Abstract) comprising an electrode material such as MnO2 cast onto a current collector (see e.g. Paragraph 0071, lines 1 and 6-7, and Paragraph 0053, lines 1-2 and 6) and a gelled polymer electrolyte or an ion-permeable polymer separator which may comprise polymer electrolytes laminated to the collector/electrode composite to make a cell subassembly (see e.g. Paragraph 0071, lines 7-9, and Paragraph 0070).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode material of Miura in view of Gyenge to be laminated with a gelled polymer electrolyte and/or ion-permeable polymer separator as taught by Hongli as a known configuration for assembling an alkali electrochemical cell.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Gyenge, as applied to claim 22 above, and further in view of Hongli.
Regarding claim 23, Miura in view of Gyenge teaches all the elements of the electrode of claim 22 as stated above. Miura in view of Gyenge does not explicitly teach a laminate comprising the manganese oxide composite material and a polymer electrolyte membrane, but does teach it being used for a positive electrode for a battery (see e.g. Miura Paragraph 0083, lines 1-2). 
Hongli teaches a lithium ion battery electrochemical cell (see e.g. Abstract) comprising an electrode material such as MnO2 cast onto a current collector (see e.g. Paragraph 0071, lines 1 and 6-7, and Paragraph 0053, lines 1-2 and 6) and a gelled polymer electrolyte or an ion-permeable polymer separator which may comprise polymer electrolytes laminated to the collector/electrode composite to make a cell subassembly (see e.g. Paragraph 0071, lines 7-9, and Paragraph 0070).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite electrode material of Miura in view of Gyenge to be laminated with a gelled polymer electrolyte and/or ion-permeable polymer separator as taught by Hongli as a known configuration for assembling an alkali electrochemical cell.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyenge in view of Miura.
Regarding claim 24, Gyenge teaches a water splitting apparatus (see e.g. Fig. 1, battery 2 in which the oxygen evolution reaction of water splitting occurs during charge; Paragraph 0055, lines 1-2, and Paragraph 0059) which comprises a manganese oxide composite electrode which comprises an electrically conductive substrate constituted by fibers (see e.g. Paragraph 00061, lines 6-10, substrate comprising carbon cloth, carbon fiber paper, graphite felt and a metal mesh such as nickel or titanium mesh) which are covered with a manganese oxide (see e.g. Paragraph 0062, lines 1-3, electrocatalyst comprising manganese oxide on the substrate) for an oxygen evolution anode catalyst in water electrolysis (see e.g. Paragraph 0059, during discharge the oxygen electrode acts as an anode and evolves oxygen gas), which is a manganese oxide having a manganese metallic valence of 4.0 (see e.g. Paragraph 0080, lines 1-4, MnO2 which has a manganese valence).
Gyenge does not teach the manganese oxide having an average primary particle size of at most 80 nm and an average secondary particle size of at most 25 µm, wherein the potential (alkali potential) measured in a 40 wt% KOH solution based on a mercury/mercury oxide reference electrode being at least 200 mV and at most 320 mV. Gyenge does teach the electrode comprising the manganese oxide for a battery cell (see e.g. Paragraph 0055, lines 1-2).
Miura teaches manganese dioxide particles for alkaline manganese batteries (see e.g. Paragraph 0083), having an average primary particle size of 2 to 5 nm (see e.g. Paragraph 0028, average manganese dioxide crystallite size in the range of 20-50 Angstrom, equal to 2-5 nm) and an average secondary particle size of at most 5 µm (see e.g. Paragraph 0035, line 1, manganese dioxide particles less than or equal to 5 µm, the particles being secondary aggregations of the primary crystallites), wherein the potential (alkali potential) measured in a 40 wt% KOH solution based on a mercury/mercury oxide reference electrode is preferably from 290 mV to 310 mV (see e.g. Paragraph 0025, lines 4-6). This manganese oxide has a large reaction surface area and is excellent in electrochemical reactivity and high rate discharge characteristics (see e.g. Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manganese oxide of Gyenge to particularly comprise the manganese dioxide particles taught by Miura with the specified particle sizes and alkali potential as a manganese oxide which has a large reaction surface area and is excellent in electrochemical reactivity and high rate discharge characteristics.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/02/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Meng in view of Koyanaka and Nakamura in view of Koyanaka, particularly regarding the lack of inherency of the alkali potential, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (CN 1787961A) discloses an oxygen reduction electrode comprising manganese dioxide with an average primary particle diameter of 2-20 nm and an average secondary aggregate diameter of 1 to 20 µm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795